Woodward, J. (dissenting):
This is an action to collect damages alleged to have been sustained by the plaintiff through an alleged fraudulent disposition of real estate on the part of the defendant, which real estate the plaintiff claimed to own in equity. The action in form is entirely legal; the demand for relief is for a judgment for $4,000 damages, which are alleged to have been the value of the real estate in question, which has been sold to a third person who was ignorant of the alleged equities of the plaintiff. Upon a motion by the defendant for judgment upon the pleadings the learned trial court granted the motion, and the plaintiff appeals from the judgment.
The complaint alleges that the plaintiff, in 1871, purchased the premises in question, and that in 1888, in company with his wife, transferred the property to the plaintiff’s father, upon the promise of the father to reconvey the premises to the plaintiff upon demand; that subsequently the plaintiff’s brother, S. Alfred Seely, induced the plaintiff’s father to convey the premises to the said S. Alfred Seely and Seymour A. Seely upon the consideration that the two latter would reconvey the premises to the plaintiff when his financial affairs should be straightened out, and that the deed of the father was duly recorded in the year 1888; that thereafter the said Seymour A. Seely and wife quitclaimed the undivided one-half of said premises to the said S. Alfred Seely, and that such deed was duly recorded; that the plaintiff, who continued to occupy and work the farm, negotiated an exchange of the premises for a farm in Tioga county, and that on the 13th day of March, 1890, the trade was consummated; that at *654this time the plaintiff learned of the transfer of the legal title to S. Alfred Seely, and that an arrangement was entered into by which the said S. Alfred Seely agreed to give a deed of the premises to the owner of the farm in Tioga county, and to have a deed of the Tioga county farm made out to the plaintiff, and that the said S. Alfred Seely subsequently reported to the plaintiff that such a deed had been made and delivered, but that the said S. Alfred Seely was holding the same in his safe for the plaintiff, and that at last he had completed his contract with plaintiff’s father to restore the property. The plaintiff then alleges that this statement was false and untrue to the knowledge of the said S. Alfred Seely, and that on the contrary the deed to the Tioga county farm was taken in the name of S. Alfred Seely’s wife, the defendant in this action, and that the plaintiff paid the consideration for said deed by the transference of his equitable interest in the original premises, the defendant paying no consideration. The plaintiff further alleges that, relying upon the statements of his brother, S. Alfred Seely, that the deed stood in the plaintiff’s name, he entered into a verbal contract by the terms of which S. Alfred Seely was to construct a barn and make other repairs in the premises in Tioga county in consideration of being permitted to take the timber from the Tioga farm, and that the said S. Alfred Seely took such timber during his lifetime, and that the widow, as executrix, continued to cut and remove the same after the death of the said S. Alfred Seely, and that these transactions all took place to the knowledge of the defendant, and that she took the title to said premises for the purpose of defrauding the plaintiff. Further, it is alleged that the defendant, on learning of the plaintiff’s intention of bringing an action to impress a lien upon the premises, sold the same to an innocent purchaser, and the plaintiff brings the present action to recover the damages alleged to have been sustained by reason of this transaction.
The answer denies the most of the material matters alleged in the complaint, and by way of affirmative defenses sets up various statutes-of limitation, the effect of which the plaintiff seeks to avoid upon the theory that the statutes did not com*655menee to run until his discovery of the alleged frauds some two years previous to the starting of the action.
We are clearly of the opinion that the facts set forth by the complaint, if fully established, would not help the plaintiff to a recovery. The plaintiff admits that he discovered the first alleged breach of trust on the part of his father as early as 1890, and the complaint shows that the deed by which this alleged breach of trust was consummated was recorded on the 25th day of August, 1888, only about two months after the alleged creation of the trust. Here was notice to the plaintiff that the legal title was no longer in the hands of his father, and that it was vested in the two brothers, without any record of the alleged trust. Subsequently one of the brothers quit-claimed to S. Alfred Seely, and this deed was duly recorded, so that there was more notice. Then the plaintiff claims to have negotiated a sale of the premises in 1890, and to have had an understanding with his brother, S. Alfred Seely, that the deed was to be taken in his name. He is presumed to know the law, and the deed, to have afforded him protection in his title, should have been recorded. Instead of looking to his interests and seeing’ to it that the deed was taken in his name and duly recorded, he asks a court of law, twenty-three years after the transaction, to hold that he was excused from knowing of the fraud at that time, and to be entitled to assert his rights two years after his alleged discovery of the fraud. Certainly, if there was a breach of trust in the conveyance from the father to two of his sons, the fraud upon this plaintiff was complete and actionable at that time. The plaintiff then knew that his rights had been invaded and that his brothers were the beneficiaries. They occupied no fiduciary relation toward him; they were the legal owners of the estate, and they were dealing with him in open hostility, for .they had, by recording the conveyances, given notice to the world of their claim to title. With these conditions made matter of record, the plaintiff claims to have been deceived by his brother’s alleged statement that he was holding the deed for him, and, without taking any steps whatever to ascertain the truth of the statement, the plaintiff has permitted the title to the Tioga county farm to remain in the defendant for nearly a quarter of a century, *656and now asks to recover in an action at law for his alleged damages. We think there can be no fair question that the action is barred by the Statute of Limitations, and that the complaint was properly dismissed upon the pleadings.
The judgment appealed from should be affirmed, with costs.
Judgment reversed and new trial granted, with costs to appellant to abide event. '